HUNTER, Circuit Judge,
concurring:
I join in holding that we have jurisdiction to hear McGarr’s appeal. I also agree that the district court erred in dismissing McGarr’s complaint under Fed.R.Civ.P. 12(b)(6). McGarr’s allegation that the United States negligently or recklessly maintained an unreasonably dangerous condition on the land abutting County Line Road was sufficient to alert defendant to the nature of the claim against it. Through appropriate discovery, defendant will be able to ascertain the identity of the allegedly dangerous condition or conditions and to move for summary judgment -as to any condition that will not support a tort claim as a matter of Pennsylvania law.
I cannot, however, join in predicting that the Pennsylvania Supreme Court would altogether repudiate the distinction between natural and artificial conditions on land. See Restatement (Second) of Torts § 363(1) (1965). Section 363(1) shields a possesser of land from liability “for physical harm caused to others outside of the land by a natural condition on the land.” Notwithstanding the prefatory language noted in the majority opinion at footnote one, I read the Pennsylvania Supreme Court’s decision *920in McCarthy v. Ference, 358 Pa. 485, 495, 58 A.2d 49, 53 (1948), to embrace, albeit in dictum, the Restatement distinction between natural and artificial conditions on land as a matter of general Pennsylvania law.
The subsequent decisions of the Pennsylvania Superior Court discussed by the majority do not persuade me that the highest court in that state would retreat from the position endorsed in McCarthy. Barker v. Brown, 236 Pa.Super. 75, 340 A.2d 566 (1975), recognized the general applicability of section 363, but carved out an exception for “natural” conditions in urban settings. Harvey v. Hansen, 299 Pa.Super. 474, 445 A.2d 1228 (1982), involved the liability of a landowner for maintaining trees that allegedly obstructed the view of motorists. Such claims are subject to the “exception” set forth in Restatement (Second) of Torts § 363(2) (1965) (see majority opinion supra, typescript at 5), and not to the general rule announced in section 363(1) and McCarthy. Indeed, the Harvey court never cited or discussed McCarthy; rather, it criticized and repudiated the holding of the Common Pleas court in Haldeman v. Mercer, 30 Pa. D. & C.2d 435 (1963), which applied the distinction between “artificial” and “natural” conditions on land to cases involving obstruction of a motorist’s vision.
I am reluctant to extend the tort liability of rural landowners for injuries caused by natural conditions on their land. I am not persuaded that the highest court in Penn-, sylvania would be willing to do so. Accordingly, while I join in remanding this case to the district court, I would limit McGarr to proof of injuries caused by the negligent or reckless maintenance by the United States of artificial conditions, see Restatement (Second) of Torts § 363 comment b (1965), on the land abutting County Line Road.